Title: To George Washington from Major General William Heath, 30 June 1780
From: Heath, William
To: Washington, George



Dear General—
Providence June 30th 1780.

I am this moment honored with yours of the 20th Instant. General Glover left this place three days Since on his way to the Highlands. I have ordered an express to follow him immediately with a letter—It is probable the express will not over take him until he arrives at the Highlands.
I have given General Glover all the information your Letter to me would afford and have desired him to repair with all possible expedition to Springfield. I have written to the post master at Boston to forward your Letter from Boston to General Glover at Springfield—and have advertised the recruiting officers in Massachusetts to repair to Springfield.
As it may be Some time before your letter of Instructions may come

to General Glovers hand, permit me to Submit to your Excellency the Sending a duplicate of that Letter, address’d to General Glover at Springfield.
By a Gentleman who arrived here this day from Boston, we learn that a Vessell arrived a day or two Since at that place in about Eight weeks passage from France—the master of which reports that three days before he left France a Fleet of twelve Sail of the Line with 10,000 Land forces, sail’d for America—and that Sixty Sail of the Line were to Sail in a few days—their destination unknown. I have the honor to be, with the greatest respect your Excellency’s Most Obedient Servant

W. Heath


P.S. Capt. La Touch in the Hermione sail’d this morning from Newport Harbour—I suppose on a short cruize.

W.H.


